OlivER, Presiding Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto, subject to the approval of the court, that the appeals to reappraisement set forth in schedule A, hereto annexed and made a part hereof, cover Acetylene Black imported from Canada.
That the facts and the issues involved in the appeals to reappraisement set forth in schedule A are the same in all material respects as the facts and issues involved in F. W. Myers & Co., Inc. v. United States, Reap. Dec. 5607.
That foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that the appraised value of the Acetylene Black covered by these appeals, less any additions made by the importer by reason of the Canadian sales tax, represents the foreign value of such merchandise.
It is further stipulated and agreed that the record in Reap. Dec. 5607 be incorporated as a part of the record in the appeals to reappraisement set forth in schedule A.
That the said appeals to reappraisement are abandoned as to all merchandise other than the aforementioned Acetylene Black, and the said appeals to re-appraisement are hereby submitted on this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that as to the acetylene black such values are the appraised values, less any additions made by the importer by reason of the Canadian sales tax.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.